 RAYMOND METAL PRODUCTS COMPANY127Raymond Metal Products Company and United Steel-station in order to enter or exit the Employer's plant.workers of America,AFL-CIO,Petitioner.Case 5-Vehicular traffic to the plant is controlled from theRC-9467guard station by the operation of an electrically pow-March 19, 1976DECISION ON REVIEWBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn December 15, 1975, the Regional Director forRegion 5 issued a Decision and Direction of Electionin the above-entitled proceeding in which,inter alia,he directeda self-determination election in a votinggroup of two storeroom clerks and the quality con-trolclerk to ascertain whether these employeeswished to be included in the existing production andmaintenanceunit represented by the Petitioner.Thereafter, in accordance with National Labor Rela-tionsBoard Rules and Regulations,Series 8, asamended, the Employer filed a timely request for re-view of the Regional Director's decision on thegrounds,inter alia,that, in finding that the two store-room clerks are not guards within the meaning of theAct, he departed from well-established precedent.By telegraphic order dated January 9, 1976, theNational Labor Relations Board granted the requestfor review only with respect to the two storeroomclerks and stayed the election in the above-describedvoting group pending decision on review. Thereafter,the parties filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review, includingthe briefs on review, and makes the following find-ings:For thereasons setforth hereafter, we find merit inthe Employer's contentions that the two storeroomclerks are employed as guards within the meaning ofSection 9(b)(3) of the Act and that, accordingly, theyshould be excluded from the voting group herein.The Employer is engaged in the manufacture ofsteelproducts at its Sparrows Point, Maryland, facili-ty. The Petitioner presentlyrepresentsapproximately220 employees in a production and maintenanceunit.The two clerks in question are primarily responsi-ble for the receipt, storage, and issuance of parts andsmall tools. They work in a storeroom located in thesame building as the Employer's guard station. It isnecessary for pedestrians to pass through the guardered gate.The Employer employs four individuals as plantguards I who work on three shifts 24 hours a day.'During the second and third shifts, the guard onduty, after notifying the storeroom clerk,' routinelyleaves his station for approximately 2 to 3 hours aday 4 to perform such functions as going to the postoffice for the mail, picking up and delivering time-cards, distributing intracompany mail, and, after 5p.m.,making hourly rounds of the office building tosee if it is secure. If someone should seek to enter orleave the plant while the guard is away from his post,it is necessary for him to summon the storeroomclerk to the guard station by pushing a button whichrings a bell in the storeroom.At the guard station, the storeroom clerk performsthe following three functions of the regular guards:5operating the electrical gate to permit authorized de-livery trucks to enter and leave the plant; allowingonly authorized personnel to enter and leave theplant premises; and enforcing a company rule requir-ing allemployees to obtain a gate pass before remov-ing company property from the plant. In enforcingthis rule, the clerk inspects all packages to insure thatthe article is in fact what is stated on the pass. If anemployee does not have a pass, the clerk is instructedto hold the article and call the employee's supervisor.In view of the foregoing and the record as a whole,we conclude, contrary to the Regional Director, thatthe two storeroom clerks are employed as guardswithin the meaning of the Act. Thus, it is clear that,when substituting for the regular guards, the clerksperform guard duties since they control vehicularand pedestrian access to the Employer's plant andcheck packages carried by employees leaving thepremises .6 It is not controlling that the performanceof guard duties is not their only function? Further-more, we specifically disagree with the Regional1The parties stipulated that these four individuals,Stockum,Gephart,Clark, and Taylor,are guards within the meaningof the Act.'The first shift is from I I p.m. to 7 a.m.,the second shift is from 7 a.m.to 3 p.m., and the third shift is from 3 p.m. to I I p.m.3One storeroom clerk works the second shift and the other works thethird shift.4 Thisestimate is based on the testimony of storeroom clerk Andrew Felland an Employer exhibit prepared with the assistance of two former guardsof theEmployer.5The storeroom clerks do not perform such other functions of the regularguards as making roundsor filing reports.6SeeSidney Blumenthal & Co., Inc.,113 NLRB 791, 794 (1955);TheErlanger Dry Goods Co., d/b/a Stark's Boston Store,107 NLRB 23, 25(1953).7WalterboroManufacturing Corporation,106 NLRB 1383, 1384 (1953).The fact that the storeroom clerks are not uniformed or armed is also notdeterminative.SidneyBlumenthal,supra.223 NLRB No. 26 128DECISIONSOF NATIONAL LABOR RELATIONS BOARDDirector's conclusion that the storeroom clerks per-form these duties only "on a sporadic and intermit-tent basis." For the record reveals that at least 25percent of the storeroom clerks' working time isspent substituting for the regular guards and that theperformance of guard duties during this period is acontinual part of their job responsibilities.Under these circumstances, we find that the store-room clerks are guards within the meaning of Section9(b)(3) of the Act and we shall exclude them from thevoting group found appropriate by the Regional Di-rector.Accordingly, as one employee (the qualitycontrol clerk)remains in the voting group and is enti-tled to a self-determination election as to his inclu-sion in the Petitioner's existing production and main-tenance unit,8we shall remand the case to theRegional Director for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, as modified herein, except that the payrollperiod for determining eligibility shall be that endingimmediately preceding the date of issuance of thisDecision on Review.[Excelsiorfootnote omittedfrom publication.]MEMBER FANNING,dissenting:Idisagreewith my colleagues, and would affirmthe Regional Director's proper conclusion herein. Inmy view, the storeroom clerks here do not fall withinthe 9(b)(3) definition of "an individual employed as aguard to enforce . . . rules." The storeroom clerk isresponsible for receipt and storage of small parts andtoolswithin the storeroom,issuing the parts, andkeeping records.When the guards leave, to pick upor deliver mail for example, the clerks will weightrucks entering or leaving the plant, and fill out thepaperwork involved. The Regional Director notedthat with respect to individuals who might be car-rying packages without a property pass the clerk istold to check with the individual's supervisor. He$ See ContinentalCan Company,Inc.,122 NLRB 1550 (1959).found further that the clerks are not authorized toenforce rules against employees. Moreover, the clerkwho testified stated that, during the 5 years he hasbeen employed in the storeroom, he has never re-fused to allow any individual in or out of the plant.The clerks here, unlike the guards, are neitherarmed nor uniformed. While the guards are appar-ently expolicemen, the clerks have not had any suchtraining. The clerks do not fill in for sick or vacation-ing guards, nor did they perform guard duties duringtwo strikes at the Employer's premises. The clerksand the guards report to different supervisors. Theclerks do not make out reports as do the guards, nordo they fulfill any of the guards' other duties. Theonly task they perform is checking in and weighingtrucks.If the guard leaves the guard station, the clerk doesnot take over the post, but remains in the storeroom.If someone wishes to get in or out through the gateduring this time, the individual pushes a button and abell rings in the storeroom. The clerk will then comeinto the gatehouse, check the weight on the scale if itis a truck, take down the necessary information, in-cluding license number, and push a button whichopens the gate. Contrary to the majority, the clerksdo not spend 25 percent of their working time substi-tuting for the guards, inasmuch as the clerk normallyremains in the storeroom, going to the gatehouseonly if and when the bell rings. According to theclerk's testimony, the best estimate is four or fivetrucks per hour. Thus, if the guard is gone for anhour when truck traffic is heavy, the clerk may spend25minutes weighing trucks and filling out paper-work.Moreover, at least some of those trucks aremaking deliveries to the storeroom and the clerkwould have to check them and the bills of lading inany event.Thus, I would affirm the Regional Director's find-ing that these storeroom clerks are not guards withinthe meaning of the Act. Accordingly, I dissent frommy colleagues' reversal of the Regional Director.